—Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered February 7, 1997, convicting defendant, after a jury trial, of manslaughter in the first degree and criminal use of a firearm in the first degree, and sentencing him to concurrent terms of 8V3 to 25 years and I2V2 to 25 years, respectively, unanimously affirmed.
The court properly exercised its discretion in precluding testimony concerning the People’s main witness’s alcohol abuse on occasions that were remote in time to the incident in question (see, People v Holliday, 38 NY2d 763). We note that defendant was able to place before the jury his contentions concerning the witness’s intoxication at the time of the incident, and his drinking on the evening before the crime. To the extent that defendant is raising a constitutional claim, such claim is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find it without merit.
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Rosenberger, Tom, Mazzarelli and Wallach, JJ.